DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 – 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,367,465. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23 – 42 of the instant application are broader and fully encompassed by claims 1 – 20 of ‘465.

Instant App: 17/751,271
US Pat. 11,367,465
Interpretation
Claim 23:
A non-transitory computer readable medium embodying a set of executable instructions, the set of executable instructions to manipulate a control component to: receive raw video data from a camera in real time; receive at least one input; determine if the input is associated with changing the native speed rate of the raw video data; in response to determining the input is associated with changing the native speed rate of the raw video data, modify at least one frame in the raw video data to create modified video data at one or more modified speed rate that is different to the native speed rate in real time with receiving the raw video data from the camera.
Claims 1:
A non-transitory computer readable medium embodying a set of executable instructions, the set of executable instructions to manipulate a control component to: provide raw video data at a native speed rate, wherein the raw video data at least in part corresponds to images captured by a camera in real time; receive the raw video data from the camera in real time; receive at least one input; determine if the input is associated with changing the native speed rate of the raw video data and if so to modify at least one frame in the raw video data to create modified video data at one or more modified speed rate that are different to the native speed rate in real time with receiving the raw video data from the camera; and write at least one output video recording data to a memory, wherein the output video recording data is one of the raw video data at the native speed rate, the modified video data at the modified speed rate, and a combination of the raw video data and the modified video data.
Instant application is broader than ‘465 because it does not include the underlined limitation.
Claim 31:
A method for controlling a special effects operation of video data in real time, the method comprising: receiving a request to acquire video data at a first speed rate in real time, wherein the video data corresponds to at least images captured by a camera; receiving at least one request to change the first speed rate of the video data to one or more modified speed rate; upon receiving a request to change the first speed rate, identifying at least one frame or location in the video data to be modified, and modifying the frame or location to create modified video data at the modified speed rate that is different to the first speed rate in real time with receiving the video data.
Claim 9:
A method for controlling a special effects operation of video data in real time, the method comprising: receiving a request to acquire video data at a first speed rate in real time, wherein the video data corresponds to at least images captured by a camera or from a video feed; receiving at least one request to change the first speed rate of the video data to one or more modified speed rate; upon receiving a request to change the first speed rate, identifying at least one frame or location in the video data to be modified, and modifying the frame or location to create modified video data at the modified speed rate that is different to the first speed rate in real time with receiving the video data; and writing output video recording data to a memory in real time with receiving the video data, wherein the output video recording data is selected from one of the video data at the first speed rate, the modified video data at the modified speed rate, and a combination of the video data and the modified video data.

Instant application is broader than ‘465 because it does not include the underlined limitation.
Claim 37:
A non-transitory computer readable medium embodying a set of executable instructions, the set of executable instructions to manipulate a control component to: receive a request to acquire video data at a first speed rate in real time, wherein the video data corresponds to at least images captured by a camera; receive at least one request to change the first speed rate of the video data to one or more modified speed rate; upon receiving a request to change the first speed rate, identify at least one frame or location in the video data to be modified, and modifying the frame or location to create modified video data at the modified speed rate that is different to the first speed rate in real time with receiving the video data.
Claim 15:
A non-transitory computer readable medium embodying a set of executable instructions, the set of executable instructions to manipulate a control component to: receive a request to acquire video data at a first speed rate in real time, wherein the video data corresponds to at least images captured by a camera or from a video feed; receive at least one request to change the first speed rate of the video data to one or more modified speed rate; upon receiving a request to change the first speed rate, identify at least one frame or location in the video data to be modified, and modifying the frame or location to create modified video data at the modified speed rate that is different to the first speed rate in real time with receiving the video data; and write output video recording data to a memory in real time with receiving the video data, wherein the output video recording data is selected from one of the video data at the first speed rate, the modified video data at the modified speed rate, and a combination of the video data and the modified video data.
Instant application is broader than ‘465 because it does not include the underlined limitation.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698